Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments are received on 4/26/21. Claims 1, 5, 7, 9 and 16 are amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.


Claim Analysis
It bears noting that limitations “proximate” in the claim 17, as instantly recited, simply require that Applicant's be within some distance of the side wall and of the groove. In this regard, it is pointed out that the above-mentioned limitations are relative term, since the distance of the side wall and the groove are proximate in contrast to a more distant component. 

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102(a)(2) as being anticipated by Kohlrausch et al. (102010000740) are withdrawn because the Applicant amended the claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adomi et al. (US Patent 6,148,944).
Regarding claim 1, the Adomi et al. reference discloses a bicycle battery pack comprising a housing configured to be located on a frame of a bicycle and a plurality of battery cells accommodated in the housing (10), the plurality of battery cells including at least a first battery cell and a second battery cell (Fig. 2, two battery cells with frame 2 between), the housing including a side wall (18a) extending in a longitudinal direction of the frame in a state located on the frame, an outermost portion of the side wall includes at least one groove (groove accommodating the frame), and an innermost portion of the side wall defines an accommodation compartment (inside space of 10) in which an entirety of the plurality of the battery cells are housed, the innermost portion of the side wall being disposed opposite the outermost portion and completely surrounding the plurality of the battery cell and the groove is recessed (where groove is located) toward a region between the first battery cell and the second battery cell, the groove has a length extending in the longitudinal direction of the frame.

Regarding claim 2, the Adomi et al. reference discloses wherein the housing is configured to be at least partially accommodated in an accommodation cavity defined in the frame (Fig. 3, 10a, 20a, 20).  

Regarding claim 8, the Adomi reference discloses the first battery cell and the second battery cell are aligned in a direction intersecting the longitudinal direction of the frame in a state where the housing is located on the frame (Fig. 2 cross-section of line D).  
Regarding claim 12, the Adomi reference discloses the at least one groove is formed extending from one end of the housing to another end of the housing into the longitudinal direction of the frame in a state where the housing is located on the frame (Fig. 1 and 2).  
Regarding claim 13, the Adomi reference discloses the entire groove tis formed to be entirely straight along the frame (Fig. 1).
Regarding claim 14, the Adomi reference discloses the battery cells are cylindrical.
Regarding claim 15, the Adomi reference disclose the frame of the bicycle includes a wall defining an accommodation cavity (wall of 20a) configured to accommodate at least part of the bicycle battery pack (10a) and the groove is formed in a portion of the side wall facing (edge of the wall of the battery meeting 20) as can be seen in Fig. 4) in a state where the housing is accommodated in the accommodation cavity.
Regarding claim 16, the Adomi reference discloses further comprising a cushion provided on the outermost portion of the side wall (17).


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Kohlrausch in view of Binggeli et al. are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Kohlrausch in view of Binggeli et al. in further view of Mitsura are withdrawn because the Applicant amended the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adomi et al. (US Patent 6,148,944).
Regarding claim 4, the Adomi reference discloses the claimed invention above and further incorporated herein. The Adomi reference discloses a linear member 
Regarding claim 5, the Adomi reference discloses a bicycle battery pack comprising a housing (10) configured to be located on a frame of a bicycle (2) and a plurality of battery cells that are at least partially accommodated in the housing, the housing including a side wall extending in a longitudinal direction of the frame in a state located on the frame, an outtermost portion of the side wall including at least one groove (groove with 2 in between) that is formed so that a linear member (17) can be received in the at least one groove.  The groove having a length extending in the longitudinal direction of the frame. An innermost portion of the side wall defining an accommodation compartment (inside space of 10) in which an entirety of the plurality of battery cells are housed, the innermost portion of the side wall being disposed opposite the outermost portion and completely surrounding the plurality of battery cells. 
In addition, the Adomi reference discloses a linear member received in the groove. The Adomi reference is silent in disclosing a plurality of liner members, however, it would have been obvious to one of ordinary skill in the art at the time the invention as made to have to make one linear member into a plurality of linear members along the groove for firmly fixing the battery, since it has been held that mere duplication 

Regarding claim 6, the Adomi reference discloses the plurality of battery cells includes at least a first battery cell and a second battery cell (Fig. 2).
Regarding claim 7, the Adomi reference discloses the groove is recessed in the outermost portion of the side wall toward a region between the first battery cell and the second battery cell (Fig. 2). 
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Adomi et al. (US Patent 6,148,944) in view of Kohlrausch et al. (DE102010000740).
 
Regarding claim 9, the Adomi et al. reference discloses the claimed invention above and further incorporated herein. The Adomi reference is silent in disclosing a plurality of grooves on the outermost portion of the side wall, the plurality of battery cells further includes a third battery cell. The first battery cell, the second battery cell and the third battery cell are each located in the housing so as to face the innermost portion of the side all and the plurality of grooves includes a first groove and a second groove, the first grove is recessed in the outermost portion of the side wall toward a region between the first battery and the second battery cell, and the second groove is recessed in the outermost portion of the side wall toward a region between the second battery cell and the third battery cell. However, the Kohlrausch et al. reference disclose plurality of grooves on the outermost portion of the side wall, the plurality of battery cells further includes a third battery cell. The first battery cell, the second battery cell and the third 

Regarding claim 10, the Adomi et al. in view of Kohlrausch et al. reference discloses the first battery cell, the second battery cell and the third battery cell are aligned in a direction intersecting the longitudinal direction of the frame in a state where the housing is located on the frame.  
.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection applied are not prior rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725